Citation Nr: 1334851	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  11-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He attributes his hearing loss to his in-service exposure to hazardous noise from weapons during combat.  

The Veteran served on active duty in the Army from March 1969 to October 1970, including service in the Republic of Vietnam.  His report of separation, Form DD 214, indicates that his occupational specialty was light weapons infantryman and that he was awarded a Combat Infantryman Badge.  Thus, the record supports the Veteran's contention that he was subjected to hazardous noise during service.

The Veteran's December 1968 pre-induction examination disclosed that his ears were normal.  An audiological evaluation, performed at that time, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
0
LEFT
5
5
0
-
15

The Veteran's separation examination was conducted in October 1970.  An audiological evaluation, performed at that time, revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
25
LEFT
15
10
10
25
15

In July 2010, a VA audiological evaluation was conducted.  An audiological evaluation was performed and revealed bilateral sensorineural hearing loss, sloping from normal to moderately-severe in degree.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to his military service.  In support of this opinion, the VA examiner noted that there were no inservice complaints of or treatment for hearing loss and that the Veteran's separation examination revealed normal hearing.

As correctly argued by the Veteran's representative, the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection. Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Under these circumstances, a new audiological evaluation must be obtained addressing the issue of whether any degree of the Veteran's current hearing loss is related to his documented inservice noise exposure and upward shift in tested thresholds.  In doing so, the examiner should note and consider the Veteran's specific contentions concerning the onset of his hearing loss; and whether the current audiological findings suggest any relationship to acoustical trauma.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran must be afforded a VA examination to determine whether his bilateral hearing loss is related to his active service.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  After a review of the entire evidence of record, the examiner must render an opinion as to whether any degree of current hearing loss is related to the Veteran's active service, to include combat noise exposure.  

The Veteran's military occupational specialty, the Veteran's lay statements regarding the history of in-service and post service noise exposure, the objective medical findings in the service medical records (including a comparison of the audiological findings documented on his December 1968 pre-induction examination and his October 1970 separation examination), the previous audiological evaluations currently of record, and any other pertinent clinical findings of record, must be taken into account.  

If the examiner cannot provide the requested opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction,, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

